 In the Matter' of THE COOLERATOR COMPANY,and'UNrrED STEEL-'WORKERS OF AMERICA, LOCAL 3117, C. I. O.Case No. 18-R-835.-Decided November 6, 1943Messrs. 'T. N. McCabeand B.H. Sanford,both of Duluth, Minn.,for the Company.Messrs. Francis E. Labrosse, Paul B. Lee, Charles W. Sennott,John A. McLeod,andHenry A. B¢crkhamrner,all of Duluth, Minn.,for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Steelworkers ofAmerica, CIO, herein called the Union,:' alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Coolerator Company, Duluth, Minnesota, herein calledthe' Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Stephen M. Reynolds,Trial Examiner.Said hearing was field at Duluth, Minnesota, onOctober 8, 1943.The Company and the Union appeared, partici-pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on,the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF T - E COMPANYThe Coolerator Company, a Minnesota corporation, with its princi-pal office located at Duluth, Minnesota, is engaged in the manufacture1The Union moved at the hearing to amend all papers to show the name of the Unionas United Steelworkers of America,Local 3117,C I. O. This motion was granted bythe Trial Examiner.53 N.L. R. B., No. 80.461559015-44-vol. 53-31 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDof ice refrigerators and various products for the War Department ofthe United States Government. For this purpose it operates two plantsin Duluth separated by a distance of approximately 7 miles.Duringthe past year the Company purchased raw materials for use at theaboye-mentioned plants valued at approximately $3,000,,000, of whicl1about 95 percent was shipped to the Company from points outside theState of Minnesota.During the. same period the sales of finishedproducts of the Company amounted to approximately $6,000,000, ofwhich about 95 percent was shipped to points outside the State of Min-nesota.The Company admits that it is engaged in commerce, withinthe meaning of the National Labor Relations Act.IL THE ORGANIZATION INVOLVEDUnitedSteelworkers of America,Local 3111,is a labor organizationaffiliatedwith the Congressof Industrial Organizations,admitting tomembership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company refuses to recognize the Union as the exclusive bar-gaining representative of its clerical employees until it has been certi-f{ed by the Board in an appropriate unit.A statement of the Regional Director intro4i eed into evidence atthe hearing indicates that.the'Union represents a substantial r}nmberof employees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company ,within the leaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks to represent a unit comprisedof all officeemployees,including time clerks, but excluding supervisgry and confidential em-ployees.Both the Company and the Unionare agreedthat the secre-taries to the officers of the Company, the cashier, and the traffic andcredit manager, are properly excluded.A disagreement exists, how-ever, with respect to time clerks, the printer, and certain employeeswhom the Company contends occupy a confidential status.We shalldiscuss these classifications.seriatim.Time clerks:The Company would exclude these employees becausethey do not work with the office people, are paid on an hourly basis,.alidkeep the hours of production employees.The Union contends thatthey are purely clericalemployees.The rgcord reveals that they are2The RegionalDirectorreported that the Union submitted 22 membership applicationcards bearing apparently genuine original signatures and the names Otp^Feopd ape$ff]Igon the Company's pay roll as of September 24, 1943. Said pay roll contained the namesof 33 persons in the unit hereinafter found appropriate. THE 'COOLERA'T'OR COMPANY463on,the factory, pay roll and are under the supervision of the factoryaccountant and the pay-roll accountant. ^ They receive their informa-tion fromthe foremenof the various' departments and turn it over tothe^ re,cording'timekeeper, or tir ie,clerk,±who, in turn reports both tothe factory accountant and to the pay-roll accountant.These em-ployees have _been,excluded.fromthe unit. of, production and main-tenance, ,tivorkers who.are; already represented by, the Union herein.Since .they do not perform production work and were not includedwithin A he. production unit,and sincetheir functions are primarilyclerical in nature, we are of the opinion that these employees should beincluded within the unit of clerical employees.Accordingly, we shallinclude them,within'the unit hereinafter, found appropriate.S,ecr;eaie:;The Company would, exclude secretaries' to the costaccountant, assistant, purchasing agent,, credit and traffic manager,sales manager,purchasingagent, factory accountant, and safety direc-tor, on the, ground that they are confidential employees.The recordreveals that although these persons have access to confidential matterspertaining to, thebusinessof the Company, none of them has accessto matterspertainingto labor relations or personnel matters.Underthese circumstanceswe are ofthe opinion,that they, do not fall withinthe definition of confidential employees.., We shall, therefore, include.them within the unit.,The,secretary ,to the' personnelmanager,however,,keeps -recordsof the, employees ; and has charge of; the Company's war industryreports.In addition, she types and,files reports on grievances whichare foruse ofthe.,management only. In her capacity as secretary tothe personnel , manager she has access to all files pertaining to laborrelations.Accordingly,we areof the opinion that'this employee fallswithin our customary definition of ,a confidential employee4 and weshall therefore exclude, her.Bookkeeper: ;This employeeis incharge of all matters relating tocash received, bank deposits, and book entries.She helps prepareprofit and -loss, statements and, does the work of the cashier in herabsence; she also issuessalary. checks.Her pay is higher than mostof the other, clericals.However,sincethe' matters to which she hasaccess arenot concerned with laborrelationsand personnel problems,we are of the opinion that she.should be included within the unit.Weshall, therefore, include her..Te4ep,Ttone ' operator:The Company 'contends that this employeeshould. be,e]Wuded from the unit because in the course of her dutiesshe might come into possession' of, information adverse to the'inter-S SeeMatter of Cincinnati Times Star Co ;39.N. L R. B. 39.,4SeeMdtte`r'oflCrea'mery Paekage'Manufaoturing'Co.,'35 N.L.R B 108;Matter ofFairmont CreameryCo., 44 N. L. R. B. 191;Matter of Chrysler Corporation,36 N. L R. B157;Matter of C,1N'yaler Detrolt-Company,38 N.- L.it. B. 013. 464D'ECISIPON'S OF NATIONAL LABOR RELATIONS BOARDests of the Company.However, we -have fregtiently found that suchemployees do not normally obtain information of a sufficiently con-fidential character concerning labor- relations or personnel policies towarrant their exclusion.5 , ^the unit.Mail Clerk:This employee opens the incoming mail, stamps it androutes it; she also lists the cash received' through the mail and pre'pares a detailed report of such cash, as well as purchases.We' are ofthe opinion that her duties are -not of such a sufficiently confidentialnature as to warrant her exclusion from `the- unit.We shall, there-fore, include her.The supervisor, of the tabulating department:This employee super-vises four clerks who operate key punch machines and other equip-ment in' the tabulating department.The record reveals' that she has'authority to recommend the hiring and discharge 'of the employeesunder her'supervision. - Accordingly, we shall exclude her from theunit.' '-The supervisor o f the -printing department:This employee buysprinting supplies and is in charge- of orders for printing.He dictatescorrespondence with respect to these orders and supervises the printingof weekly bulletins to salesmen and'distributors.There are two employees who work under his supervision, relative to whose employmenthe has, the power to make effective recommendations.' ' Under thesecircumstances, we are of the opinion that he is a supervisory employeeand'shall, therefore, exclude him.The chief pay-roll accountant and- the cost accountant:These em-ployees, although having access to various financial figures relating tothe. Company's business, are not concerned with any matters relatingto its labor policies, nor do either of them occupy an executive position.We are of the opinion that these employees are not employed in asupervisory or confidential capacity; we shall include-them within theunit.Printer:The Union seeks to include this employee within the unit,and the Company takes no' definite position with respect thereto.The record discloses that the printer performs the duties usual' to thisclassification, setting type-and funning small printing presses ownedby the Company. 'He is a member'of a craft union affiliated with, theAmerican Federation of Labor.We are of the opinion 'that the-in-terests and duties of this employee are not sufficiently akin to those ofthe, clerical employees as to warrant his inclusion within a unit 'of suchemployees.'We find that all clerical and office employees of the Company, in-cluding time clerks, chief'pay'roll accountant, cost accountant, mailOMatter ofChryslerCorporation,36 N. L.R.B. 157;Matter of Chrysler DetroitCompany,38 N. L.R. B. 313;Matter of Cincinnati Times Star Co., supra. THE COOLER.ATOR COMPANY465clerk,and telephone operator,but excluding secretaries to officers ofthe Company and the personnel manager,the cashier,credit and trafficmanager,printer,and all supervisory employeeswithauthority tohire,promote,discharge, discipline,or otherwise effect changes in thestatus of employees,or effectively recommend such action,constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) ofthe Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representatives whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) 'of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is hereby'DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The CooleratorCompany, Duluth, Minnesota, an election by secret ballot shall be con-ducted as early as possible,'-but not, later than thirty' (30) days fromRegional Director- for the Eighteenth Region, acting in this matteras agent for the, National - Labor Relations Board ,"and subject toArticle III, Sections 10 and 11, of said-Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed. during the pay-roll. period immediately preceding thedate of this Direction, including employees who did. not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the. armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the Election,to determine whether or not they desire to be, represented by UnitedSteelworkers of America, Local 3117, affiliated with the .Congress ofIndustrial Organizations, for the purposes of collective bargaining.